Citation Nr: 1044736	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  03-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
schizophrenia.

2.  Entitlement to service connection for a skin rash, to include 
as due to herbicide exposure in Vietnam.  

3.  Entitlement to service connection for radiation exposure.  

4.  Entitlement to service connection for pesticide exposure.  

5.  Entitlement to an effective date earlier than August 1, 2002, 
for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 
1970.

This appeal before the Board of Veterans' Appeals (Board) arises 
from from April 2003 and August 2005 rating decisions by the 
Montgomery, Alabama Department of Veterans' Affairs (VA) Regional 
Office (RO).

For the reasons discussed below, the undersigned Veterans Law 
Judge will VACATE the June 9, 2009, Board Decision and will 
REMAND the case to the RO for appropriate action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).

In the current case, the Veteran was scheduled to present 
testimony before a Veterans Law Judge at the local RO in March 
2009.  

In December 2008, the RO received notice that the Veteran's 
address had changed and was provided with the Veteran's new 
address.  In January 2009, a letter notifying the Veteran of the 
date, time, and location of that hearing was mailed to the old 
address on file for him at the time, which had not been updated 
to the Veteran's current address as provided in the December 2008 
notice.  In March 2009, it was noted that the Veteran failed to 
appear for the scheduled Board hearing.

In June 2009, the Board issued a decision, denying the Veteran's 
claims for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia, a skin 
rash, to include as due to herbicide exposure in Vietnam, 
radiation exposure and pesticide exposure.  This decision also 
included a remand of the issue of an effective date earlier than 
August 1, 2002, for nonservice-connected pension purposes.

In September 2009, the Board received a letter from the Veteran 
which requested reconsideration of the June 2009 Board decision, 
stating that he had not been notified of his personal hearing 
before a Veterans Law Judge at the local RO in March 2009.  At 
this time, the Veteran also notified the Board that his address 
had been changed in December 2008.  The Board notes however, that 
his mailing address on file had been incorrect at the time the 
January 2009 notice was sent.  

Because the Veteran submitted evidence of his address change in 
December 2008, which demonstrates that VA had been informed of 
his correct mailing address prior to the issuance of the January 
2009 hearing notice letter and the June 2009 Board decision, but 
VA failed to utilize such correct address during the course of 
the current appeal, the Board determines that the Veteran was 
denied due process of law when VA failed to properely notify him 
at his latest address of record of the Board hearing that was 
scheduled in March 2009.

Therefore, the June 9, 2009, Board decision addressing the issues 
of: (1) entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia; (2) 
entitlement to service connection for a skin rash, to include as 
due to herbicide exposure in Vietnam; (3) entitlement to service 
connection for radiation exposure; (4) entitlement to service 
connection for pesticide exposure; and (5) entitlement to an 
effective date earlier than August 1, 2002, for nonservice-
connected pension purposes, is vacated. 38 C.F.R. § 20.904(a)(3) 
(2010).



REMAND

In accordance with the order to vacate, a remand is warranted to 
afford the Veteran an opportunity to appear for a personal 
hearing before a Veterans Law Judge at the local RO, as requested 
by the Veteran in September 2009.  See 38 C.F.R. §§ 3.103(c)(1); 
20.700(a) (2010).  Therefore, this matter is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
personal hearing before a Veterans Law Judge 
of the Board sitting at the local RO (i.e., 
Travel Board hearing).  In doing so, the RO 
should advise the Veteran, at his latest 
address of record, of the hearing location, 
date and time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


